699 S.E.2d 926 (2010)
Lawrence A. WILSON, III and Leigh M. Wilson, Plaintiffs,
v.
Lawrence A. WILSON, Sr., Individually and in his capacity as Trustee of the Lawrence Allan Wilson, Jr. Trust for the Benefit of Lawrence Allan Wilson, III and the Lawrence Allan Wilson, Jr., Trust for the Benefit of Leigh Meredith Wilson, and Lawrence A. Wilson, Jr., Defendants.
No. 167A10.
Supreme Court of North Carolina.
June 16, 2010.
John M. Martin, Winterville, for Lawrence A. Wilson, III, et al.
Gary K. Shipman, Wilmington, for Lawrence A. Wilson, Sr., et al.
Prior report: ___ N.C.App. ___, 690 S.E.2d 710.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendants on the 16th of April 2010 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Denied by order of the Court in conference, this the 16th of June 2010."
Accordingly, only those issues which are the basis of the dissenting opinion in the Court of Appeals shall be presented to this Court in briefs. The Defendants' new brief so limited in scope shall be filed with this Court not more than 30 days from the date of certification of this order.